NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                        DENNIS L. DIKES, II, Petitioner.

                          No. 1 CA-CR 21-0170 PRPC
                               FILED 1-20-2022


      Petition for Review from the Superior Court in Navajo County
                             No. CR20010192
                  The Honorable Melinda K. Hardy, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Navajo County Attorney’s Office, Holbrook
By Michael Shumway
Counsel for Respondent

Dennis L. Dikes, II, Florence
Petitioner
                             STATE v. DIKES
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Peter B. Swann, Judge David D. Weinzweig and Judge Paul
J. McMurdie delivered the decision of the Court.


PER CURIAM:

¶1             Petitioner Dennis L. Dikes, II, seeks review of the superior
court’s order denying his petition for post-conviction relief. This is
petitioner’s third successive petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner’s burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, ¶ 1 (App. 2011)
(petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          2